        Case 5:21-cv-03315-NC Document 24 Filed 05/25/21 Page 1 of 2




 1 HAILYN J. CHEN (State Bar No. 237436)
   hailyn.chen@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 3 Fiftieth Floor
   Los Angeles, California 90071-3426
 4 Telephone:     (213) 683-9100
   Facsimile:     (213) 687-3702
 5
   BRYAN H. HECKENLIVELY (State Bar No. 279140)
 6 bryan.heckenlively@mto.com
   ANDRA LIM (State Bar No. 336265)
 7 andra.lim@mto.com
   MUNGER, TOLLES & OLSON LLP
 8 560 Mission Street
   Twenty-Seventh Floor
 9 San Francisco, California 94105-2607
   Telephone:     (415) 512-4000
10 Facsimile:     (415) 512-4077

11 Attorneys for Defendant The Regents of the
   University of California
12

13                         IN THE UNITED STATES DISTRICT COURT
14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                                    SAN JOSE DIVISION
16

17 JOHN DOE,                                    )   Case No. 21-cv-03315 NC
                                                )
18                Plaintiff,                    )   DEFENDANT’S NOTICE OF NON-
                                                )   OPPOSITION TO PLAINTIFF’S
19         vs.                                  )   MOTION TO PROCEED UNDER A
                                                )   PSEUDONYM AND TO SEAL CERTAIN
20 REGENTS OF THE UNIVERSITY OF                 )   EXHIBITS
   CALIFORNIA,                                  )
21                                              )
             Defendants.                        )
22                                              )
                                                )
23                                              )
                                                )
24

25

26
27

28
                                                                      Case No. 21-cv-03315 NC
       DEFENDANT’S NOTICE OF NON-OPPOSITION TO PLAINTIFF’S MOTION TO PROCEED UNDER A
                         PSEUDONYM AND TO SEAL CERTAIN EXHIBITS
        Case 5:21-cv-03315-NC Document 24 Filed 05/25/21 Page 2 of 2




 1          Defendant The Regents of the University of California (“The Regents”) states that it does

 2 not oppose Plaintiff’s May 5, 2021 Motion to Proceed Under a Pseudonym and to Seal Certain

 3 Exhibits. The Regents considers proceedings to resolve a complaint of sexual violence or sexual

 4 harassment against a student to be confidential to protect the rights of both the complainant and

 5 the respondent.

 6

 7

 8 DATED: May 25, 2021                         MUNGER, TOLLES & OLSON LLP

 9

10
                                               By:           /s/ Andra Lim
11                                                  ANDRA LIM
                                               Attorneys for Defendant The Regents of the University
12                                             of California
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                             -1-                       Case No. 21-cv-03315 NC
        DEFENDANT’S NOTICE OF NON-OPPOSITION TO PLAINTIFF’S MOTION TO PROCEED UNDER A
                          PSEUDONYM AND TO SEAL CERTAIN EXHIBITS
